DETAILED ACTION
Claims 1-16 are presented for examination.
Claim 1 is amended.
Claims 2-16 are new.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,790,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 6-7, filed on November 29, 2021, in response to the Non-Final Rejection mailed on August 27, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1-16 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “... receiving... a plurality of grants for transmitting multiple medium access control (MAC) packet data units (PDUs) in one transmission time interval (TTI); aggregating ... grants; allocating the aggregated resources to logical channels in a priority order based on values associated with each resource amount to be allocated preferentially to each of the logical channels,...” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Terry et al., (U.S. Publication No. 2005/0249133), which discloses a method performed by a terminal in a wireless communication system [fig. 1, paragraphs 0003, 0016, 0028], comprising: multiple media access control (MAC) protocol data units (PDUs) in one transmission time interval; and allocating the aggregated resources to at least one of logical channels [fig. 1, 5, paragraphs 0019-0021, 0024, 0028, 0033]. The cited portions of Terry do not disclose receiving a plurality of grants for transmitting multiple medium access control (MAC) packet data units (PDUs) in one transmission time interval (TTI); and allocating the aggregated resources to logical channels in a priority order based on values associated with each resource amount to be allocated preferentially to each of the logical channels. Therefore, Terry fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Sammour et al., (U.S. Publication No. 2019/0174271) discloses a method comprising aggregating, resources, and allocating aggregated resources in a priority order [paragraphs 0017, 0023, 0029, 0036, 0061]. The cited portions of Sammour do not disclose receiving a plurality of grants for transmitting multiple medium access control (MAC) packet data units (PDUs) in one transmission time interval (TTI); and allocating the aggregated resources to logical channels in a priority order based on values associated with each resource amount to be allocated preferentially to each of the logical channels. Therefore, Sammour fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Terry or Sammour disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 5, 9, and 13, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469